Citation Nr: 0711183	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-28 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  He died in March 2004.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied the above claims.  

Concerning the claim for DIC under 38 U.S.C.A. § 1318, the 
appellant submitted a notice of disagreement in August 2004 
and a statement of the case was issued in December 2004.  An 
addendum to a VA Form 1-646 (though undated) is accepted as a 
timely substantive appeal, as it was received prior to June 
21, 2005, as evidenced by a subsequent Appeal Certification 
Worksheet, dated June 10, 2005.

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in March 2004.  The Certificate of Death 
lists the immediate cause of death as chronic obstructive 
lung disease.  

2.  At the time of the veteran's death, he was service 
connected for post-traumatic stress disorder (PTSD).

3.  The medical evidence does not show that chronic 
obstructive lung disease had its onset during service or was 
related to any in-service disease or injury.  

4.  The medical evidence does not show that service-connected 
PTSD caused or contributed substantially or materially to 
cause the veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A.  §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in April 2004.  The appellant was told of 
the requirements to successfully establish service connection 
for the cause of the veteran's death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the appellant did 
not include the type of evidence necessary to establish a 
disability rating or effective date.  Despite the inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection of 
cause of death, any questions as to the appropriate rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  Here, a medical opinion is 
not required because there is no competent evidence of record 
indicating that the veteran's cause of death may be 
associated with his active service.  See 38 C.F.R. 
§ 3.159(c)(4)(A); Charles v. Principi, 16 Vet. App. 370 
(2002); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
appellant's claim on the merits.


II.  Cause of death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant has not 
contended that the veteran's chronic obstructive lung disease 
was in any way related to his service, or that his service-
connected PTSD was related to his death.  

There is no competent evidence to suggest that the veteran's 
service-connected PTSD either contributed or was causally 
related to his death.  Rather, according to the death 
certificate, the veteran died in March 2004 as a result of 
chronic obstructive lung disease, which he had for 10 years 
prior to his death.  No medical professional has attributed 
the veteran's death to his service-connected PTSD.

Additionally, chronic obstructive lung disease, the cause of 
the veteran's death, was not clinically evident in military 
service or for many years thereafter.  The service medical 
records are negative for any complaints or findings of lung 
disease.  Obstructive lung disease was not shown by the 
objective medical evidence of record until many years after 
the veteran's separation from service.  The first medical 
evidence of chronic obstructive lung disease was in March 
1995 during private medical treatment for replacement of a 
pulmonary catheter.  The private physician noted that the 
veteran appeared to have some obstructive airway disease.  
Private and VA treatment records from 1995 showed low lung 
volumes, increased density over the lungs bilaterally and a 
restrictive pulmonary pattern and the veteran was found to 
have pulmonary edema and bilateral pleural effusions.  
However, there is no competent medical evidence of record 
relating the veteran's chronic obstructive lung disease to 
his active service.  

In view of the foregoing, the Board finds that the veteran's 
chronic obstructive lung disease did not have its onset in 
service and was not related to any in-service disease or 
injury.  Further, the medical evidence does not show that 
service-connected PTSD caused or contributed substantially or 
materially to cause the veteran's death.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3.  


ORDER

Entitlement to service connection for the cause of veteran's 
death is denied.


REMAND

Entitlement to 38 U.S.C.A. § 1318 benefits can be established 
(1) by meeting the statutory duration requirements for a 
total disability rating, or (2) by showing that such 
requirements would have been met but for clear and 
unmistakable error (CUE) in a previous rating decision.  See 
National Organization of Veterans' Advocates Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003); 38 C.F.R. § 3.22 (2006).

The appellant's representative, in a December 8, 2004 
statement, raised the issue of CUE in September 2000 and 
November 2002 RO rating decisions, for not granting the 
veteran service connection for PTSD and entitlement to a 
total disability rating for individual unemployability (TDIU) 
sooner than occurred.  The RO has not addressed the 
appellant's CUE claims.  A statement of the case (SOC) was 
issued on December 15, 2004, and no mention was made of the 
law or regulations controlling any adjudication of a claim of 
CUE.  

Adjudication of the appellant's CUE claims may affect her 38 
U.S.C.A. § 1318 claim, especially if CUE is found, and the 
assignment of one or more effective dates is changed as a 
result.  As such, because the resolution of the appellant's 
unadjudicated CUE claims might potentially affect her 38 
U.S.C.A. § 1318 claim, the CUE claims are inextricably 
intertwined with the 38 U.S.C.A. § 1318 claim on appeal, and 
a Board decision on the 38 U.S.C.A. § 1318 claim at this time 
would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1. Readjudicate the appellant's 38 
U.S.C.A. § 1318 claim.  In so doing, the 
RO should adjudicate each of the 
underlying CUE claims, i.e., whether 
there was CUE in the September 26, 2000, 
RO rating decision that assigned an 
effective date of September 15, 1996, for 
the award of service connection for PTSD, 
and whether there was CUE in the November 
27, 2002, RO rating decision that 
assigned an effective date of August 28, 
2002, for the award of a TDIU.  

2.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the CUE issues affecting this appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


